DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2500” has been used to designate two different components in at least FIG. 6.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: WB.  The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: WBW.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-18 and 20-28 are objected to because of the following informalities: claims 2-18 and 20-28 all begin with “A” which should be amended to recite --The--.  In claims 9 and 28, line 3 should likely be amended to recite --to the value of the oil-water IFT--.  In claim 11, line 2 should be amended to recite --sample comprise[[s]]--.  In claim 16, line 2 should be amended to recite --sample comprise[[s]]--.  In claims 21 and 22, line 2 should likely be amended to recite --the value of the oil-water IFT--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18, 23 and 24 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation "the well" in line 2.  Claim 24 recites the limitation "the reservoir fluids" in line 3.  There is insufficient antecedent basis for these limitations in the claims.  Further, regarding claims 23 and 24, the phrase "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of a processor and an advisory tool in at least claims 2-5 and 19-26; however, physical components or physical steps are not positively recited in a way that amount to more than an abstract idea.  These additional elements merely invoke computers as a tool and amount to mere data gathering and selecting a particular data source or type of data to be manipulated, which are forms of insignificant extra-solution activity.  The method steps amount to simply implementing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these computer implementations are mere instructions to apply to a judicial exception.  See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012).  Also see MPEP 2106.05(d) and 2106.05(g).  Additionally, claims 2-13, 18 and 20-28 simply further narrow the abstract ideas recited in claims 1 and 19 and therefore are deemed patent ineligible for the reasons above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 14, 15, 19 and 27 are rejected under 35 USC 102(a)(1) as being anticipated by Stukan et al. (US 8,589,130 B2) (“Stukan”).
Referring to claim 1: Stukan teaches a method for characterizing interfacial tension (IFT) of reservoir fluids, comprising:
a) obtaining fluid property data that represents fluid properties of a reservoir fluid sample measured downhole at reservoir conditions (column 6, lines 33-37); and
b) inputting the fluid property data to a computational model that determines a value of oil-water IFT of the reservoir fluid sample based on the fluid property data (column 4, lines 48-67).
Referring to claim 19: Stukan teaches a system for reservoir analysis, comprising:
at least one processor (column 5, lines 1-6; column 8, lines 33-37) configured to:

b) input the fluid property data to a computational model that determines a value of oil-water IFT of the reservoir fluid sample based on the fluid property data (column 4, lines 48-67).
Referring to claim 2: Stukan teaches the operations of a) and b) are performed by a processor (column 5, lines 1-6; column 8, lines 33-37).
Referring to claims 6 and 27: Stukan teaches the fluid property data represents single-phase fluid properties of the reservoir fluid sample (column 4, lines 48-67).
Referring to claims 14 and 15: Stukan teaches operating a downhole tool to collect the reservoir fluid sample and perform downhole measurements of the fluid properties of the reservoir fluid sample (column 6, lines 33-41), wherein the downhole measurements are configured to measure single-phase fluid properties of the reservoir fluid sample (column 4, lines 48-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3 and 25 are rejected under 35 USC 103 as being unpatentable over Stukan and in view of JAMISON et al. (US 2018/0119534 A1) (“Jamison”).
Referring to claims 3 and 25: Stukan does not specifically teach the processor is part of a cloud-based computing environment.  Jamison teaches a method and system for characterizing formation samples ¶ [0050] using a processor as part of a cloud-based computing environment [0052].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor taught by Stukan to include a cloud-based computing environment as taught by Jamison since Jamison teaches it is well known that a data processing unit may take many suitable forms [0052].
Claims 4, 5, 13, 20, 22 and 26 are rejected under 35 USC 103 as being unpatentable over Stukan and in view of Wang et al. (US 2015/0275648 A1) (“Wang”).
Referring to claims 4, 5, 13, 20 and 26: While Stukan teaches reservoir analysis and optimization and determining a value of oil-water IFT, Stukan does not specifically storing the value of the oil-water IFT of the reservoir fluid sample as part of data accessible by, or where the system is part of, an advisory tool.  Wang teaches a method 
Referring to claim 22: Stukan teaches the advisory tool is configured to use the value of oil-water IFT of the reservoir fluid sample to simulate or model or optimize oil production or recovery strategies (Abstract).
Claims 7-11, 16-18 and 28 are rejected under 35 USC 103 as being unpatentable over Stukan and in view of Andersen et al. (US 2020/0096429 A1) (“Andersen”).
Referring to claims 7, 8, 16 and 17: Stukan does not specifically teach fluid density and viscosity of an oil phase of the reservoir fluid sample.  Andersen teaches a method comprising characterizing reservoir fluids comprising obtaining single-phase fluid property data from a reservoir fluid sample comprising fluid density of an oil phase of the reservoir fluid sample [0027] and a fluid density of a water phase of the reservoir fluid sample [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid properties 
Referring to claims 9-11 and 28: While Stukan teaches performing a simulation at different temperatures (column 8, lines 53-64), Stukan does not specifically teach the computational model relates critical temperature to the oil-water IFT.  Andersen teaches
the computation relates critical temperature of an oil phase of the reservoir fluid sample to oil-water IFT, including single-phase fluid properties of the oil phase, of the reservoir fluid sample [0021], [0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model taught by Stukan to include a relationship of critical temperature to the oil-water IFT as taught by Andersen in order to gather more data to more accurately determine the IFT.
Further, as explained above with claim 7, Andersen teaches the single-phase fluid properties of the oil phase of the reservoir fluid sample comprises a fluid density of the oil phase of the reservoir fluid sample [0027].  While Andersen does teach viscosity measurements [0097], Stukan and Andersen do not specifically teach the fluid properties comprise viscosity of an oil phase of the reservoir fluid sample.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Referring to claim 18: Stukan does not specifically teach the operations are performed for multiple zones in the well or multiple wells.  Andersen teaches the operations are performed for multiple zones in the well or multiple wells in a field or multiple fields in a given formation reservoir [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Stukan to be performed in multiple zones or wells as taught by Andersen in order to collect more samples and more data in a wider area.
Claim 21 is rejected under 35 USC 103 as being unpatentable over Stukan and Wang, and further in view of Li (WO 2016/018229 A1).
While Stukan teaches IFT contributes to capillary retention (column 1, lines 36-38) and Wang teaches the advisory tool, Stukan and Wang do not specifically teach the advisory tool is configured to use the value of oil-water IFT of the reservoir fluid sample to determine a capillary number for a reservoir formation and an estimate of oil reserves for the reservoir formation.  Li teaches a method for characterizing IFT of reservoir fluids, comprising obtaining fluid properties and using a value of oil-water IFT of the reservoir fluid to determine a capillary number for a reservoir formation [0037] and an estimate of oil reserves for the reservoir formation [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Stukan and Wang to include determining a capillary number for the formation and an estimate of oil reserves for the formation as .
Claim 23 is rejected under 35 USC 103 as being unpatentable over Stukan and Wang, and further in view of Andersen.
Stukan and Wang do not specifically teach the advisory tool is configured to use the fluid property data measured downhole at reservoir conditions to predict corrosive properties of reservoir fluid.  Andersen teaches using the fluid property data measured downhole at reservoir conditions to predict corrosive properties of reservoir fluid and optionally develop treatments that mitigate production issues associated therewith [0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Stukan and Wang to include the tool using data to predict corrosive properties and mitigate issues associated therewith as taught by Andersen in order to avoid costly damage to the system, which also takes time to replace.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


24 February 2022